DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 22 – 34 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Drawings
The drawings are objected to because 
Reference character “N1” is used to represent “a public communication network” in Fig 1 and paragraph [0094] of the specification.  Reference character “N1” is also used to represent “time point N1” on Fig 17 and paragraph [0151] of the specification. 
Reference character “N2” is used to represent “a public carrier network” in Fig 1 and paragraph [0094] of the specification.  Reference character “N2” is also used to represent “time point N2” on Fig 17 and paragraph [0151] of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities 
the term “learning-completed learning model” appears to mean “trained model”.  This term appears in paragraphs [0014] - [0039], [0055], [0056], [0118], [0131], [0138], [0141] - [0149], [0155] - [0158], [0169], [0171], [0189], and [0190].  
the term “relearning-completed learning model” used in [0057], [0064], [0190], [0191], and [0198] appears to mean “retrained model”.
Appropriate correction is required.

Claim Objections
Claims 30 and 31 are objected to because of the following informalities:  the claim includes the element/step “a learning-completed learning model”.  This apparently means “a trained model”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  the claim includes the element/step “an output value acquisition unit that inputs a representative value of a state of charge (SOC) to a degradation simulator configured”.  The use of “inputs” in the context of “output” is confusing.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  the claim includes the element/step “a learning model caused to learn using: as learning data, a representative value of a state of charge (SOC) to be input to a degradation simulator configured to estimate a state of health (SOH) of the energy storage device based on variation in the SOC of the energy storage device; and a SOH output by the degradation simulator when the SOC representative value is input to the degradation simulator, the learning model being further caused to relearn the SOC representative value of the energy storage device and the SOH of the energy storage device as learning data, a SOH acquisition unit that acquires a SOH of the energy storage device at a first time point”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a state of health (SOH) acquisition unit that acquires a SOH” in claims 22, 31, 32, and 34; “a representative value acquisition unit that acquires a … representative value” in claims 22, 31, 32, and 34; “a learning processing unit that causes (uses)” in claims 22 and 32; “a relearning processing unit that uses” in claim 32; “a SOC estimation unit that estimates a SOC transition” in claim 23 and 24; “a temperature acquisition unit that acquires” in claim 25; “a degradation simulator configured to estimate a state of health (SOH)” in claims 32 and 34; and “SOH acquisition unit that acquires” in claims 32 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification finds “The processing unit 23 includes a SOC estimation unit 24, a SOC representative value acquisition unit 25, a learning data generation unit 26, a learning model 27, a learning processing unit 28, and an input data generation unit 29” in paragraph [0113].  Paragraph [0131] states “The processing unit 23 has a function as a SOH acquisition unit”, and paragraph [0188] states that “The learning processing unit 28 has a function as a relearning processing unit”.  Paragraphs [0203] states that “The control unit 20 and the processing unit 23 of the present embodiment can also be achieved using a general-purpose computer provided with a CPU (processor), a GPU, a RAM (memory), and the like.”1 Therefore, for the purpose of the instant examination, the Examiner interprets the SOC estimation unit, the representative value acquisition unit, the SOH acquisition unit, the state of health (SOH) acquisition unit, the learning processing unit, and the relearning processing unit as software running on a generically recited processor.
A review of the specification finds that paragraph [0053] states “Sensor information (e.g., current, voltage, and temperature) can be collected from the energy storage device by using a monitoring apparatus or the like.”.  Therefore, for the purpose of the instant examination, the Examiner interprets the “temperature acquisition unit’ as a generically recited temperature sensor.
A review of the specification finds that paragraph [0202] states “The degradation simulator 50 can be incorporated into the server apparatus 2 and can also be configured as a separate apparatus from the server apparatus 2”.  Paragraph [0113] states that “server apparatus 2 may be a single server computer, but is not limited to this, and may be made up of a plurality of server computers.”  For the purpose of the instant examination, the Examiner interprets the “degradation simulator” as software running on a generically recited processor, included within a server computer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 – 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 22 – 34 include the element “energy storage device”, which encompasses devices including batteries, flywheels, capacitors, pumped hydro, thermal storage, and compressed air.  As best understood by the Examiner, the instant application only describes a degradation process in the context of a lithium-ion battery, as described in paragraphs [0011], [0054], [0096], [0132], and [0185].   The application is silent with respect to how or why other types of energy storage devices could deteriorate, or how the degree of deterioration of those systems could be measured and predicted.  Therefore, as best understood by the examiner, claims 22 – 34 fail the written description requirement under 35 USC 112 (a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 – 30 and 32 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 22, 31, 33, and 34 include the element/step “a representative value of a SOC from the first time to the second time”.  It is unclear if this is to be interpreted as a single number, as a pair of numbers defined at each of the two times, or as a set of numbers defined by a series of samples in between the two times. For the purpose of the instant examination, the Examiner interprets this as a single value, for example the difference in measurement values between the two points.
Claims 22 – 29 and 31 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 22, 31, 32, and 34 include the element/step “a degradation estimation apparatus for estimating degradation of an energy storage device”.  However, the claims are silent with respect to any estimation of degradation. The closest element recited within the body of each claim appears to be “a learning model”, but the claims do not recite an element that can use of the recited “learning model” to perform any estimation process that can determine the amount of deterioration of the energy storage device. For the purpose of the instant examination, the Examiner interprets this as “an apparatus for analyzing the behavior of a battery”.
Claims 22 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 includes the element/step “a learning processing unit that causes a learning model to learn based on learning data with the SOH at the first time point and the representative value as input data and with the SOH at the second time point as output data”.  It is unclear if the “SOH at the second time point as output data” is part of the “learning data” that is provided to the “learning model” in order for it to perform the “learning” function, or if the “SOH at the second time point as output data” is created by the “learning model” as a result of the “learning” function, as based on “the SOH at the first time point” and the “representative value”.  For the purpose of the instant examination, the Examiner interprets the claim as directed to the creation of a trained model, despite there being no actual recitation of a trained model, and that the “output data” is part of the data set used to train the model.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 includes the element/step “degradation of the energy storage device is estimated using a learning-completed learning model caused to learn by the learning processing unit”.  It is unclear how the trained model (“learning-completed”) can learn, as the training is described as already complete. It is unclear how the process of causing a trained model to continue training results in an estimated degradation of the energy storage device. For the purpose of the instant examination, the Examiner interprets this as “estimate degradation using a trained model”.
Note: All art rejections applied are as best understood by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 - 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 recites:
A degradation estimation apparatus for estimating degradation of an energy storage device, the apparatus comprising: 
a state of health (SOH) acquisition unit that acquires a SOH of an energy storage device at a first time point and a SOH at a second time point after the first time point;
	a representative value acquisition unit that acquires a representative value of a state of charge (SOC) of the energy storage device from the first time point to the second time point; and 
a learning processing unit that causes a learning model to learn based on learning data with the SOH at the first time point and the representative value as input data and with the SOH at the second time point as output data.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “to learn based on learning data with the SOH at the first time point and the representative value as input data and with the SOH at the second time point as output data”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles or practices”  For example, “learn” in the context of this claim encompasses the user examining a set of data and determining a trendline or formula that produces the output expected given the provided input data.  In particular, as described in the specification ([0118]), a prediction of the end of life of the battery is desirable, as the battery is then not usable, and a model of this behavior would help to mitigate risk of failure of the energy storage device.
The limitation of “acquires a representative value of a state of charge (SOC) of the energy storage device from the first time point to the second time point”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “acquiring” in the context of this claim encompasses statistical processing of the provided data, as described in [0056] and [0137] of the instant specification.   This can also be interpreted as simply data acquisition, as [0132] states that “the SOC representative value may be obtained from an external server apparatus”.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, acquiring a state of health amounts to gathering data required for the application of the abstract idea.  The other element, recited in the preamble, is “an energy storage device”, which is recited at a high level of abstraction, and covers devices as diverse as a battery, a fuel tank, a flywheel, or a compressed air cylinder.  The claim lacks specific narrowing details regard how the data is produced or what the data represents.  Furthermore, the claim is silent with regard to an effect of the analysis. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are an energy storage device and a state of charge of the energy storage device.  As discussed above with regard to claim interpretation, the various “units” are interpreted as software running on a generically recited microprocessor.  These elements of an energy storage device, a microprocessor, and a state of charge, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.
Independent claims 31, 32, and 34 are similar to independent claim 22.  Claim 31 includes a “learning-completed learning model”, which in the context of this claim encompasses the user re-examining the data and adjusting the trendline or formula that produces the output expected given the provided input data.  Claim 32 adds an “output value acquisition unit” and an “input value acquisition unit”, both of which amount to data collect required for the performance of the identified abstract idea.   Claim 34 recites the “learning model” as an element, rather than as part of the “learning processing unit”, but does not introduce an additional element that could be analyzed as “significantly more” then the identified abstract idea.  The claims are not patent eligible.
Dependent claims 23 and 24 add a SOC estimation unit, that under its broadest reasonable interpretation, covers mathematical concepts.  The mathematical operations include performing an average, calculating a statistical variation, or calculating how much a value changes. The addition of a further step in the abstract idea does not introduce an element that can amount to “significantly more” than the identified abstract idea when considered individually or as an ordered combination with the other elements of claim 22.  The claims are not patent eligible.
Dependent claims 25 and 26 add the acquisition of temperature information.  The claims are silent with respect to how the temperature data is measured.  As best understood by the Examiner, this amounts to acquiring data from a table of data or an external database, and does not include an element, such as a thermometer, that could be analyzed as “significantly more” then the identified abstract idea when considered individually or as an ordered combination with the other elements of claim 22.  The claims are not patent eligible.
Dependent claims 27 – 30 and 33 add the acquisition of elapsed time, number of cycles, number of learning periods, and state of charge or state of health.  The claims are silent with respect to any elements that measure or otherwise determine the data items.  As best understood by the Examiner, this amounts to acquiring data from a table of data or an external database, and does not include an element, that could be analyzed as “significantly more” then the identified abstract idea when considered individually or as an ordered combination with the other elements of claim 22.  The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22 – 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holme, US 2020/0164763 (hereinafter 'Holme').

Regarding claim 22: Holme teaches a degradation estimation apparatus for estimating degradation of an energy storage device ([0045, 0083, Fig 1]: discloses creating a trained model to predict the state of a battery, where the state of the battery can be the state of health of the battery), the apparatus comprising: 
a state of health (SOH) acquisition unit that acquires a SOH of an energy storage device at a first time point and a SOH at a second time point after the first time point ([0083, 0141, Fig 1, Table 2]: discloses training the battery model with an initial training set (ITS) that can include the state of health of the battery as one of the battery states.  The training set is described as a series of samples at a 0.01 second interval, which is interpreted as defining a series of values with a start time and an end time); 
a representative value acquisition unit that acquires a representative value of a state of charge (SOC) of the energy storage device from the first time point to the second time point ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); and 
a learning processing unit that causes a learning model to learn based on learning data with the SOH at the first time point and the representative value as input data and with the SOH at the second time point as output data ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery).

Regarding claim 23: Holme teaches the degradation estimation apparatus according to claim 22, as discussed above, wherein: 
the apparatus further comprises a SOC estimation unit that estimates a SOC transition of the energy storage device from the first time point to the second time point, and the representative value acquisition unit acquires at least any one of a SOC average, a total SOC variation amount, and a SOC variation range from the first time point to the second time point based on the SOC transition ([Claim 3]: discloses the use of the average percentage discharge of the battery between times that the battery is charged, which is interpreted as equivalent to the average state of charge of the battery).

Regarding claim 24: Holme teaches the degradation estimation apparatus according to claim 22, as discussed above, wherein: 
the apparatus further comprises a SOC estimation unit that estimates a SOC transition of the energy storage device from the first time point to the second time point, and the representative value acquisition unit acquires the SOC transition as the representative value ([0140]: discloses training the model with a series of initial training sets, where each set is defined at a incrementally greater state of charge when compared to the previous set (10%, 20%, 30%, etc.)).

Regarding claim 25: Holme teaches the degradation estimation apparatus according to claim 22, as discussed above, wherein: 
the apparatus further comprises a temperature acquisition unit that acquires a temperature transition of the energy storage device from the first time point to the second time point, and the learning processing unit causes a learning model to learn based on learning data with the temperature transition as additional input data ([0046, 0047]: discloses that the battery management system includes a plurality of temperature sensors, and that the battery temperature data is used as part of the initial training set (ITS)).

Regarding claim 26: Holme teaches the degradation estimation apparatus according to claim 25, as discussed above, wherein: 
the temperature acquisition unit acquires a temperature representative value of the energy storage device from the first time point to the second time point, and the learning processing unit causes a learning model to learn based on learning data with the temperature representative value as additional input data ([0046, 0047]: discloses that the battery management system includes a plurality of temperature sensors, and that the battery temperature data is used as part of the initial training set (ITS)).

Regarding claim 27: Holme teaches the degradation estimation apparatus according to claim 22, as discussed above, wherein the learning processing unit causes a learning model to learn based on learning data with an elapsed period from a point of manufacturing the energy storage device to the first time point as additional input data ([0046, 0047]: discloses that the battery management system includes a plurality of temperature sensors, and that the battery temperature data is used as part of the initial training set (ITS)).

Regarding claim 28: Holme teaches the degradation estimation apparatus according to claim 22, as discussed above, wherein the learning processing unit causes a learning model to learn based on learning data with a cycle number of charge and discharge from the point of manufacturing the energy storage device to the first time point as additional input data ([0091 - 0093; Fig 1, Table 2]: discloses the use of the number of charge/discharge cycles in the training of the battery model, with a related input of the “Number of cycles of >80% as-rated discharge of the battery”).

Regarding claim 29: Holme teaches the degradation estimation apparatus according to claim 22, as discussed above, wherein the learning processing unit provides a plurality of learning periods from the first time point to the second time point over a use period of the energy storage device to cause a learning model to learn based on learning data ([0046]: discloses that the training set includes a number of sets of data for “varying time intervals” and that the data  the set may include output data in order to support supervised learning).

Regarding claim 30: Holme teaches the degradation estimation apparatus according to claim 22, as discussed above, wherein degradation of the energy storage device is estimated using a learning-completed learning model caused to learn by the learning processing unit ([0087]: discloses the use of a trained model to predict the state of the battery).

Regarding claim 31: Holme teaches a degradation estimation apparatus for estimating degradation of an energy storage device, the apparatus comprising: 
a state of health (SOH) acquisition unit that acquires a SOH of an energy storage device at a first time point ([0083, 0141, Fig 1, Table 2]: discloses training the battery model with an initial training set (ITS) that can include the state of health of the battery as one of the battery states.  The training set is described as a series of samples at a 0.01 second interval, which is interpreted as defining a series of values with a start time and an end time); 
a representative value acquisition unit that acquires a representative value of a state of charge (SOC) of the energy storage device from the first time point to a second time point ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); and 
a learning-completed learning model that has the SOH at the first time point and the representative value as input data and estimates the SOH at the second time point ([0087]: discloses the use of a trained model to predict the state of the battery).

Regarding claim 32: Holme teaches a degradation estimation apparatus for estimating degradation of an energy storage device ([0045, 0083, Fig 1]: discloses creating a trained model to predict the state of a battery, where the state of the battery can be the state of health of the battery), the apparatus comprising: 
an output value acquisition unit that inputs a representative value of a state of charge (SOC) to a degradation simulator configured to estimate a state of health (SOH) of the energy storage device based on variation in a SOC of the energy storage device, and acquires a SOH output by the degradation simulator ([Claim 3, 0087]: discloses the use of the average percentage discharge of the battery between times that the battery is charged, which is interpreted as equivalent to the average state of charge of the battery, and that the predicted battery state is used by the battery management system to control operations of the vehicle such as the HVAC system); 
an input value acquisition unit that acquires the SOC representative value, input to the degradation simulator ([0097, 106, 0107; Fig 3A]: discloses a set of sensors 209 that provide data to the battery management system 210 to be used by the processor (which is labelled as 228, but as 226 elsewhere in the disclosure));
a learning processing unit that uses the SOC representative value acquired by the input value acquisition unit and the SOH acquired by the output value acquisition unit as learning data to cause a learning model to learn ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery);
a representative value acquisition unit that acquires a SOC representative value of the energy storage device ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); 
a SOH acquisition unit that acquires a SOH of the energy storage device ([0095]: discloses the decision model receiving a battery state, which can be the state of health of the battery); and 
a relearning processing unit that uses the SOC representative value acquired by the representative value acquisition unit and the SOH acquired by the SOH acquisition unit as learning data to cause relearning of the learning model caused to learn by the learning processing unit ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery).

Regarding claim 33: Holme teaches the degradation estimation apparatus according to claim 32, as discussed above, wherein: the SOH acquisition unit acquires a SOH of the energy storage device at a first time point and a SOH at a second time point after the first time point  ([0083, 0141, Fig 1, Table 2]: discloses training the battery model with an initial training set (ITS) that can include the state of health of the battery as one of the battery states.  The training set is described as a series of samples at a 0.01 second interval, which is interpreted as defining a series of values with a start time and an end time), and the representative value acquisition unit acquires a SOC representative value of the energy storage device from the first time point to the second time point ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery).

Regarding claim 34: Holme teaches a degradation estimation apparatus for estimating degradation of an energy storage device ([0045, 0083, Fig 1]: discloses creating a trained model to predict the state of a battery, where the state of the battery can be the state of health of the battery), the apparatus comprising: 
a learning model caused to learn using: 
as learning data, a representative value of a state of charge (SOC) to be input to a degradation simulator configured to estimate a state of health (SOH) of the energy storage device based on variation in the SOC of the energy storage device ([0086, Table 2]: defines a list of features used in the estimation, including battery temperature, battery voltage, and battery impedance, which can be used to estimate the present state of charge of the battery); and 
a SOH output by the degradation simulator when the SOC representative value is input to the degradation simulator ([0093]: the predicted battery state is used by the battery management system as part of the prediction model 30), 
the learning model being further caused to relearn the SOC representative value of the energy storage device and the SOH of the energy storage device as learning data, a SOH acquisition unit that acquires a SOH of the energy storage device at a first time point ([0091 - 0093; Fig 1, Table 2]: predication module 30, manages the training and retraining of the battery model 32, using either an initial training set (ITS) or an update training set (UTS), where the battery state to be predicted can include the state of health of the battery); and 
a representative value acquisition unit that acquires a SOC representative value of the energy storage device from the first time point to a second time point, wherein the SOH at the first time point and the representative value acquired by the representative value acquisition unit are input to the learning model to estimate the SOH at the second time point ([0087]: discloses the use of a trained model to predict the state of the battery).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Henri et al., US 20210004720 discloses real-time battery prediction
Garcia et al., US 20180143257 discloses determining a battery state of health
Takahasi, US 20130013236, discloses predicting the state of a battery using sensor measurements
Klein et al., US 20170288414, discloses predicting the state of a battery using sensor measurements
Kozlowski et al., US 20030184307, discloses multiple predication algorithms for determining the state of health of a battery based on sensor measurements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862